Case 5:21-cv-00320 Document 49-18 Filed 07/14/21 Page 1 of 6 PagelD #: 1592

EXHIBIT 2
7/9/2021 Case 5:21-cv-00320 Document 42auLB Sufivand KostBiprttodPage 2 of 6 PagelD #: 1593

BRAK Todd:

ATTORNEYS

Paul E. Sullivan
Member | Lexington, KY

 

oJ 859.244.3211 BEmail & Assistant Info

Industries

¢ Energy
© Coal

Practices

* Corporate Law
© Equine

© Mergers & Acquisitions

Biography

Paul’s practice is concentrated in mergers, acquisitions and complex corporate transactions and litigation within the banking,

and minerals extraction industries.

Paul represents a number of financial institutions in Kentucky and energy companies in Kentucky and surrounding states. He

has acted as lead counsel in numerous acquisitions, mergers and offerings in the banking and natural resource industries.

Prior to joining Frost Brown Todd, Paul was a partner with Park & Sullivan which merged to form the Lexington office of
Frost Brown Todd.

Experience

* Natural Resources Industry Experience
* Banking Industry Experience
¢ Other Highlights & Experience

https://frostbrowntodd.com/people/paul-sullivan/ 1/5
7/9/2021 Case 5:21-cv-00320 Document 42416 Sullivan HaSBinTodPage 3 of 6 PagelD #: 1594
Natural Resources Industry Experience

Acted as lead attorney in acquisition of two different public coal companies and thereafter taking them public;

Acted as lead counsel in numerous coal asset acquisitions over a petiod of 40 years in Kentucky, West Virginia, Virginia,

Illinois, Indiana, Tennessee and Colorado involving billions of dollars in consideration;

Participated as counsel of record in various litigations involving coal procurement contract disputes, mineral disputes, as well
as other regulatory and contractual disputes affecting the coal industry; and

Acted as co-counsel in major tax litigation involving both domestic and foreign coal transactions.

Banking Industry Experience

Served as General Counsel to the Kentucky Department of Financial Institutions; Currently serving on the Board of
Directors of one of the largest banking companies in Kentucky; and

Represented different banking organizations in the acquisition of numerous banks and bank affiliates over a period of 40
years.

Other Highlights & Experience

Served on the Board of Directors and various committees of Affiliated Computer Services, Inc., a Fortune 500 company until
it was acquired by Xerox in 2010;

Successful structuring of a $700 million tender offer for a publicly traded company; and

Several business acquisitions involving public and private entities, union and nonunion organizations, various tax structures,

utilization of all forms of public and private financing.

Related Articles

https://frostbrowntodd.com/people/paul-sullivan/ 2/5
7/9/2021 Case 5:21-cv-00320 Document 4aull® Sufiypad ips! BxiwATodPage 4 of 6 PagelD #: 1595

xi Best Lawyers:

The Best Lawyers in America® 2021 includes 183 Frost Brown Attorneys
August 21, 2020

  

The Best Lawyers in America© 2020 Includes 169 Frost Brown Attorneys
August 15, 2019

D,
,.

163 Frost Brown Todd Attorneys Listed in The Best Lawyers in America© 2019
August 15, 2018

Other Info About Paul

® Education
* Bar Membership

© Recognition

https://frostbrowntodd.com/people/paul-sullivan/ 3/5
71912021 Case 5:21-cv-00320 Document 48418 Suttypad aos -BarTodbage 5 of 6 PagelD #: 1596

e ofessional Af Bt a

e@ € Ivic ctivities

e Fir ymmittees
Education

av

as

University of Kentucky College of Law, J.D., 1971

7

a

ore
University of Kentucky, B.A., 1968

Bar Membership

Kentucky, 1972

Recognition

The Best Lawyers in America®, Commercial Litigation, Corporate Law, Litigation — Banking & Finance, 1995-2020
Chambers USA® America’s Leading Lawyers for Business, 2011, 2012

Selected for inclusion in Kentucky Super Lawyers*®, Energy & Natural Resources, 2007-2016

AV® Rated, Martindale-Hubbell®

Professional Affiliations

Kentucky Bar Association
Department of Banking & Securities, General Counsel
Department of Labor for the State of Kentucky, Acting General Counsel

Civic Activities

Central Bancshares, Inc., Board of Directors

Central Bank and Trust Co., Board of Directors

https://frostbrowntodd.com/people/paul-sullivan/ 4/5
71912021 Case 5:21-cv-00320 Document 4216 Sulivent BItBipMTodPage 6 of 6 PagelD #: 1597
Central Bank FSB, Board of Directors

Firm Committees

Finance Committee, former Member

Executive Committee, former Member

https://frostbrowntodd.com/people/paul-sullivan/ 5/5
